Citation Nr: 1637092	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-32 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that a November 2007 VA treatment record indicates the Veteran has also been diagnosed with a depressive disorder.  Therefore, the Board has characterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of being exposed to riots while on active duty.  The Veteran testified that between January 1987 and February 1987, he was escorting a marine officer to Seoul, South Korea from K2 Air Force Base and became involved in the rioting in the city of Seoul.  In order to get out of there, he had to run over people.  See October 2007 stressor statement.  At the May 2016 Board hearing, the Veteran testified that although his primary job was to supply the Marines, he was also in transportation.  At the Board hearing, the Veteran testified that he was taking the officer to the Commander Air Force Korea Headquarters, and on the way there they ran into rioters.  He testified that the rioters rocked the jeep they were in, broke lights, and broke the window.  A couple of the rioters reached in.  He stated he ran over a couple of people and hit a couple of people and made it to his destination.  See Board Hearing Transcript at p. 5.  The Veteran testified that he feared for his life.  Id.  

There were riots and protests in Seoul, South Korea in January and February 1987.  In his stressor statement, the Veteran stated he was assigned to Camp Henry in South Korea from November 1986 to April 1987.  The Veteran's service personnel records indicate the Veteran served in the 3rd Support Battalion as a subsistence Clerk from August 1986 to June 1987.  A service performance report from February 1987 to June 1987 indicates the Veteran provided support for units conducting training the Republic of Korea.  A February 1987 service treatment record is signed by a provider at the 543rd General Dispensary, which is located in South Korea.  The record supports the Veteran's statement that he was in South Korea at the time of the riots in January and February of 1987.  Giving the Veteran the benefit of the doubt, as his testimony is consistent with the time of his service in South Korea, and there was rioting at that time in Seoul, the Board finds the Veteran's stressor statement to be credible.

A September 2006 VA treatment record reflects that the Veteran had a diagnosis of PTSD, chronic.  The history of present illness noted that the Veteran mentioned an incident in Seoul, South Korea in which he hit people during riots while driving commanding officers and himself.  However, the Veteran's primary diagnosis of PTSD at that time appeared to be based on the stressor of finding his son's body after he committed suicide.  See August 2006 VA treatment record.  The record discussing the incident in Seoul does not indicate the Veteran reported fearing for his life.  As it is unclear whether the Veteran has a diagnosis of PTSD based on the stressor of being involved in rioting in Seoul, the claim must be remanded for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

The Veteran has been receiving VA treatment for PTSD.  As the Veteran's VA treatment records are relevant to the claim, the Board requests the appellant's complete VA treatment records from March 2016 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from March 2016 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for a VA mental examination to:

(a)  Identify all acquired psychiatric disorders, to include PTSD and depressive disorder.  If the VA examiner determines the Veteran does not have a diagnosis of PTSD, the examiner should indicate whether the condition resolved or was previously misdiagnosed.

(b)  Provide an opinion as to whether the Veteran has an acquired psychiatric disorder, to include PTSD and/or depressive disorder, that is at least as likely as not (a 50 percent or greater probability) related to service, including the claimed stressor of fearing for his life during riots in Seoul, South Korea, in 1987.

The Board notes that the VA examiner should assume the Veteran's testimony regarding the riots in Seoul is credible.

Provide the examiner with the virtual claims file for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



